        Case 1:21-cr-00081-DLF Document 11-1 Filed 04/28/21 Page 1 of 5

                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                    April 26, 2021


By E-mail
Danielle Courtney Jahn
Federal Public Defender for the District Of Columbia
625 Indiana Ave, NW
Suite 500
Washington, DC 20004
dani_jahn@fd.org
                                     Re:     United States v. Kevin Daniel Loftus
                                             Case No. 21-CR-81 (DLF)
                                             Capitol Tour

Dear Defense Counsel:

The U.S. Capitol Police have arranged five dates for crime scene tours of the Capitol. The tour
dates and times are listed below:

   o   Monday, May 3rd at 9:00 a.m.
   o   Saturday, May 8th at 9:00 a.m.
   o   Sunday, May 9th at noon
   o   Monday, May 31st at 9:00 a.m.
   o   Saturday, June 5th at 5:00 p.m.

If you wish to participate in a tour, please email me at Emory.Cole@usdoj.gov and paralegal
Mariela Andrade at Mariela.Andrade@usdoj.gov, and provide the following information:
    o Names, phone numbers and email contact information for any counsel who will be
       participating in the tour.
    o Case(s), Case number(s), and AUSA assigned to each case.
    o Tour date selected.

The conditions of the U.S. Capitol Police for participating in the tour are as follows:
   o The tours are restricted to counsel. You may not bring any guests, including
       investigators or paralegals.
   o No cameras are permitted but if you would like photographs of specific areas, you will be
       able to submit your requests to the General Counsel for the U.S. Capitol Police after the
       tour.
   o The tours will be led by officers and questions about the events of January 6 will not be
       permitted. If you have such questions, you may direct them to me.
   o If you drive there, you will need to find your own parking.
         Case 1:21-cr-00081-DLF Document 11-1 Filed 04/28/21 Page 2 of 5

The tour will encompass the following areas of the Capitol:

   -   Speaker’s Lobby
   -   Speaker's Office
   -   House Chamber
   -   Senate Chamber
   -   Senate Gallery
   -   Statuary Hall
   -   Crypt
   -   West Front of Capitol
   -   East Front of Capitol
   -   East Grand staircase – Senate
   -   Rotunda including the East Front Lobby area and steps to the Crypt
   -   Rotunda West staircase to the CryptRotunda Door exterior
   -   Upper West Terrace/ Upper West Terrace Door (interior and exterior)
   -   Lower West Terrace
   -   West Terrace Steps and staircase and wall
   -   Senate Wing Door
   -   Parliamentarian’s Office (and adjacent fire door)
   -   Lower West Terrace Door specifically (interior and exterior)
   -   Offices ST2 – ST10
   -   Exterior HT2M window
   -   S140 & S145
   -   North and South Doors of Capitol
   -   House Wing (near House Wing Door) and Hall of Columns
   -   Memorial Door and interior steps to Second Floor adjacent to Memorial Door
   -   Capitol Visitors Center (main level and Emancipation Hall)
   -   Area of the House Majority Leader’s Office (Hoyer)

Maps of the grounds and floor plans are attached to assist you.

I look forward to hearing from you.

                                             Sincerely,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney

                                      By:    /s/ Emory V. Cole____________
                                             Emory V. Cole
                                             Assistant United States Attorney
                                             PA. Bar Number 49136
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7692
                                             Emory.Cole@usdoj.gov




                                                2
Case 1:21-cr-00081-DLF Document 11-1 Filed 04/28/21 Page 3 of 5
Case 1:21-cr-00081-DLF Document 11-1 Filed 04/28/21 Page 4 of 5
Case 1:21-cr-00081-DLF Document 11-1 Filed 04/28/21 Page 5 of 5
